     Case 2:19-cv-02109-RFB-EJY Document 5 Filed 12/22/20 Page 1 of 2



 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    LELAND JOHNSON,                                            Case No. 2:19-cv-02109-RFB-EJY
 4                    Plaintiff,
 5           v.                                                                ORDER
 6    CLARK COUNTY DETENTION CENTER et
      al.,
 7
                      Defendants.
 8

 9   I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff is

11   no longer incarcerated. However, Plaintiff has not filed an updated address with this Court. The

12   Court notes that pursuant to U.S District Court for the District of Nevada Local Rule of Practice IA

13   3-1, a “pro se party must immediately file with the court written notification of any change of mailing

14   address, email address, telephone number, or facsimile number. The notification must include proof

15   of service on each opposing party or the party’s attorney. Failure to comply with this rule may result

16   in the dismissal of the action, entry of default judgment, or other sanctions as deemed appropriate

17   by the court.”

18   II.    ORDER

19           Accordingly,

20            IT IS HEREBY ORDERED that because Plaintiff is no longer incarcerated, the Court

21   DENIES the application to proceed in forma pauperis for prisoners (ECF No. 1) as moot.

22          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

23   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

24   entitled information and instructions for filing an in forma pauperis application.

25          IT IS FURTHER ORDERED that on or before Friday, January 22, 2021, Plaintiff shall

26   either: (1) file a fully complete application to proceed in forma pauperis for non-prisoners; or (2)

27   pay the full filing fee of $400.

28
     Case 2:19-cv-02109-RFB-EJY Document 5 Filed 12/22/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that failure to comply with this Order may result in a

 2   recommendation to dismiss this case with prejudice.

 3

 4          DATED this 22nd day of December 2020.

 5

 6
                                                ELAYNA J. YOUCHAH
 7                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  -2-
